William H. Rehnquist: We'll hear argument now in Number 86-6124, George S. Bennett v. Arkansas. Mr. Carpenter, you may proceed whenever you're ready.
Thomas M. Carpenter: Thank you, Mr. Chief Justice, and may it please the Court: The issue before the Court today is whether a federal statute that precludes attachment of social security benefits bars a state's attempt to attach those benefits in order to reimburse itself for providing care and maintaining a prisoner in custody. Mr. Bennett, Petitioner, believes that pursuant to the Supremacy Clause in Article VI, Clause II 0of the Constitution, the federal statute prevails. To that end, Mr. Bennett urges this Court to reverse the decision of the Arkansas Supreme Court to the contrary. The factual matter is that Mr. Bennett is a sixty-nine-year old social security pensioner. He received retirement benefits because he worked sufficient quarters to be eligible for those benefits. He was serving a term of twenty-one years in the Arkansas Department of Correction on a conviction in murder in the second degree. While he was in the Department of Correction, he began drawing these benefits at approximately the rate of $282 per month. In 1981, the State of Arkansas passed a state reimbursement statute which is Act 715. The Act became effective in June of 1981. In January of 1983, the state filed suit against Mr. Bennett and two other Petitioners asking that they be forced to reimburse the state for their cost of care. In April of 1983, the Congress passed a statute that cut off benefits to prisoners entirely. In November of '83, there was a consolidated answer by the parties. Briefs were filed in 1984. In December of 1984, prior to the case finally being decided but after the Court had entered an order seizing these funds, Mr. Bennett was released from incarceration. A judgment came down in 1985 and then the judgement ordered that the monies continued to be held pending outcome of any litigation. Specifically raised in the trial court was the question of whether under the Supremacy Clause, the federal exemption statute for social security benefits preempted the state reimbursement statute.
Sandra Day O'Connor: Mr. Carpenter, now, is there any money at issue here that would be governed by the passage of the 1983 amendments?
Thomas M. Carpenter: Yes, Your Honor. There is approximately some place between $10 and $1800 pre-1983 and there is approximately an equal amount after the 1983 statutes. However, Mr. Bennett's monies were treated as an over-payment by the Social Security Department. Those monies have been returned to the Social Security through withholding of his future payments which began again upon his release in December of 1984.
Sandra Day O'Connor: So, if you prevail, he will get reimbursed eventually, is that what would happen?
Thomas M. Carpenter: Yes, Your Honor. He will.
Sandra Day O'Connor: And is Petitioner Shelton a party now?
Thomas M. Carpenter: No, Your Honor. Petitioner Shelton would never complete an affidavit of indigence during the course of litigation. He was released and I lost all contact with him afterwards.
Sandra Day O'Connor: So, he's not before us at all, and all we have is the case involving reimbursement to a prisoner with social security benefits, is that right?
Thomas M. Carpenter: Yes, Your Honor. That's the issue before the Court today.
Antonin Scalia: I guess I still don't understand. Will he get money or are you challenging the post-1983 money as well?
Thomas M. Carpenter: I am at this time, Your Honor, for this reason: the money collected from May 1983 until his release in December of 1984 were social security benefits. He was ineligible for them, but rather than treat them in any other way, Social Security treated it merely as an over-payment. When he became eligible again for social security payments in January of 1985, after his release, the Social Security Department attached his future payments. So, all of the monies being held now really are social security monies that Mr. Bennett should have received personally at one time or another.
Antonin Scalia: Well, post-May '83, he shouldn't have received it, and it seems to me your complaint is that the state should not have taken them. I mean,--
Thomas M. Carpenter: That's right.
Antonin Scalia: --And, therefore, there should be no over-payment charged against his future payments. Right? You're saying the state should return the over-payment rather than his returning the over-payment.
Thomas M. Carpenter: That's right.
Antonin Scalia: But you're not saying he was entitled to any money after 1983, you're just saying he shouldn't be charged after he was released for payments which he never received post-1983.
Thomas M. Carpenter: Your Honor, I'm not sure that I've made myself clear. He continued to receive payments from May '83 to December of '84, because Social Security did not cut them off like they should have.
Antonin Scalia: Right.
Thomas M. Carpenter: That was treated as an over-payment from Social Security to Mr. Bennett. Mr. Bennett was eligible again for benefits when he was released. Social Security recouped this over-payment from him by deducting the money from future payments. I do not contend that the money should go from the prison to Social Security. I contend upon release they should go from the prison to Mr. Bennett because they are his monies now.
Antonin Scalia: What should go to him is not the money between May of '83 and the time he was released. That's not what should go to him. What you're really asking for is the money that should have gone to him after his release. You're saying there shouldn't have been any charges against that money. You don't claim any entitlement on his part to money between May of '83 and the time he was released. You do not claim he was entitled to any money then, do you?
Thomas M. Carpenter: Not on the basis of the statute. No, Your Honor. The--
William H. Rehnquist: What will happen if monetarily, if this Court reverses the judgment of the Supreme Court of Arkansas, what will Mr. Bennett get?
Thomas M. Carpenter: --He will get $3,600 which is currently being held, and under the judgment, he will get the interest that's been accruing on that money since the date of the judgment.
William H. Rehnquist: And if we affirm the judgment of the Supreme Court by Arkansas, the State of Arkansas will get that $3,600?
Thomas M. Carpenter: Plus the interest.
William H. Rehnquist: Okay.
Thomas M. Carpenter: The Supremacy Clause is called into question in this particular case because there's a clear conflict in the text of the state reimbursement statute with the federal pre-emption statute. The federal pre-emption statute holds that the entitlement to payments at present or in the future are not subject to levy, attachment, garnishment or other legal process. Yet, the state reimbursement statute expressly defines the estate of a prisoner to include social security benefits. Now, when you have a direct conflict between a federal statute and a state statute, as is present in this case, this Court has consistently held that the federal statute must fall under the Supremacy Clause argument. The Arkansas Supreme Court has never recognized or has never articulated the fact that there is a direct conflict between the state statute and the federal statute. Instead, the Arkansas Supreme Court suggested that it could ignore the plain textual conflict and move into a determination as to whether the purpose of the federal statute met the purpose of the state statute. It's our contention, first, that that was an inappropriate thing to do and that the case should have stopped at the recognition of the clear conflict in the language. However, even if we go to the second step and get into the purpose of the particular statutes, it's clear that the Arkansas Supreme Court did not correctly decide this issue. The purpose of social security statutes is to provide benefits to beneficiaries who have qualified for them. In the retirement sense, it is effectively an annuity-type contract. You make forced payments from your payroll and in exchange, you are guaranteed payments at the end. But Congress recognized at the time that it passed this that it had the right to take these benefits away entirely. It could at any moment with the stroke of a pen say social security is no longer available to the citizens of the United States, and partly for that reason, as this Court recognized in Hisquierdo, in a different type of benefit but same type of statute, the vulnerability of these particular benefits is such that the Court is unwilling to let these benefits or the Congress is unwilling to let these benefits be subject to attachment by any type of creditor. That's an important point here because it raises, I think, the mis-rationale of the Supreme Court of Arkansas. The purpose of social security is to provide for the benefit, the care and benefit and maintenance of the individual, but the purpose of the exemption statute is to assure that these benefits are not subjected to creditors, and that purpose is in conflict with the reimbursement statute that the state has passed because the state is merely a creditor trying to be repaid for providing care and maintenance to these individuals. The cost of care is defined as food, clothing, medical care and normal living expenses. However, the reimbursement statute goes further. It permits costs of care to include other things because it discusses it in terms of per capita basis later on in the statute, which can mean the cost of providing guards, which is not a social security purpose. It also provides in the statute that if there is some sort of contempt citation involved, then the cost of that can be taken from these monies, which is not a social security purpose. It also provides that the cost of investigation to find out if the individual has these funds in the first place is the type of cost that can be reimbursed, and that is not a social security purpose. The key to the matter is that neither on the face of the language or the purpose behind the particular statutes are the Arkansas statutes and the federal exemption statutes reconcilable. They are in clear conflict. Now, the reason we have our form of government is because we had to recognize at some point the Federal Government must prevail, and for that reason, we have a Supremacy Clause in our Constitution, and this is a prime example as to why the statute in Arkansas must fall to the extent that it permits attachment of these federal benefits. We would like to conclude with this short note. If the case is reversed, this is merely another case in a long line of cases on Supremacy Clause litigation, and at most would be a case note in our constitutional law textbooks. But if the case is affirmed, it becomes a dagger with which to shred the fabric that has protected the federal-state relationship since our country was founded 200 years ago, and then it becomes a chapter in our common law textbooks and a very dangerous step towards ruining federalism. If I may reserve the balance of my time for any rebuttal.
William H. Rehnquist: Thank you, Mr. Carpenter. We'll hear now from you, Mr. Lazarus.
Richard J. Lazarus: Thank you, Mr. Chief Justice, and may it please the Court: What Arkansas seeks to accomplish here is the very thing barred by Section 207 of the Social Security Act. The attachment and seizure of social security benefits. The textual conflict in our view is head-on. There is no ambiguity in either the federal or the state law. Section 207 provides that social security benefits shall not be subject to attachment or other legal process, but that is precisely what Arkansas sought in its complaint, what was ordered by the trial court, and what was held to be permissible by the Arkansas Supreme Court. Contrary to Arkansas' claim, Section 207 contains no implied exemption for a state that is seeking reimbursement for costs it incurred in providing for another individual's basic needs. This Court's decision, we believe, in Philpott v. Essex County Welfare Board settled that issue. The Court concluded there that it saw "no reason why a state performing its statutory duty to take care of the needy should be in a preferred position as compared to any other creditor. " The Court expressly or necessarily rejected practically all the limiting principles upon which Respondent relies in this case. No exception to Section 207 was found for state creditors, for creditors who provide basic needs, including those obliged by state law to do so, or for creditors whose debtors did not need the federal monies to meet their basic needs. No meaningful distinction exists between this case and Philpott. The only difference between the two cases is that here the state was performing its statutory duty to take care of the imprisoned, rather than a statutory duty to take care of the financially needy. It is a difference of no legal significance in the context of Section 207. There is no more reason to place the state outside the scope of the anti-attachment provision. Indeed, the state's claim in Philpott to a certain extent was arguably stronger than this case because there, unlike here, the individual expressly agreed in advance to reimburse the state and at the state's behest had applied for social security benefits presumably to that end. Respondent in certain lower courts suggests one other possible ground for distinction. They argue that Section 207 does not apply to claims against the individual's estate when the claimant has legal custody of the individual. The statutory language, however, makes no such distinction. It does not deprive one of legal custody of its federal right under Section 207 to control the disbursement of a social security benefit. We do not deny that certain equities favor the state's position in this case. Section 207, however, does not call for or allow for a balancing of the equities. To the extent that any inequity exists, an application of 207, only Congress can revisit the issue. In fact, Congress has done so to a limited extent, but Congress did not choose Arkansas' preferred solution. Congress determined instead that to the extent that an inequity is presented, when the individual is in a penal institution, the correct answer is that the Federal Government and not the states will get the money. Congress did not lift the anti-assignment bar. Congress, instead, concluded that incarcerated felons should not receive their social security benefits in the first instance. Finally, this Court's decision last term in Rose v. Rose does not suggest otherwise. Rose, unlike this case, involves a preemption challenge to state family law, did not purport to question at all the Court's decision in Philpott. The Court simply concluded that a similarly-worded anti-attachment provision regarding veterans' disability benefits was not implicated by a claim for child support because Congress had intended that the children of veterans, too, should receive those benefits. There is no comparable expression of congressional intent that state penal institutions should receive the federal monies. The financial claims of the state penal institutions, therefore, are not comparable to the claims of the children arose. Arkansas, therefore, may charge a prisoner for the cost of his care. It may, of course, generally use legal process against the prisoner's estate to recover those charges, but federal social security benefits are simply out of bounds. They are not... they are immune from such legal process. Congress could have made an exception for state institutional care. Policy distinctions, we agree, do exist. In other contexts, Congress has chosen to make specific exceptions to the anti-assignment provision for this reason. But Congress has not done so here. In our view, that is simply the end of the matter. One other final point. In answer to a question posed by Justice O'Connor and Justice Scalia, with respect to the over-payment made here, it is the Government's view that Mr. Bennett is currently entitled to money in the bank account. After he was released from prison in December '84, HHS discovered in January '85 that he had wrongly received benefits while in prison. HHS proceeded to recoup payments prospectively for payments he was then entitled to for retirement benefits up until, I think, June of 1986. At that time, HHS concluded that he had paid back everything that he had been over-paid. HHS subsequently concluded in July of '86, about a year later, in June of '85, that he had not yet paid back all that he had been over-paid before. HHS notified Mr. Bennett in September of '86 and proceeded to recoup again. In October of '86, after receiving a protest and a request for a waiver from Mr. Bennett, under Section 404(b) of the Social Security Act, a waiver of over-payment, HHS decided to waive recoupment of the rest of the over-payment. If there are no further questions.
William H. Rehnquist: Thank you, Mr. Lazarus. We'll hear now from you, General Clark.
J. Steven Clark: Mr. Chief Justice, and may it please the Court: I submit to this Court that this case is a rather simple one in the sense that the Congress in enacting the Social Security Administration Act with retirement benefits said that its purpose was to provide for the food, clothing and necessary shelter for people who were approaching advancing age and not to have them experience the rigors of poverty. The Arkansas statute adopted in 1981 really in a very direct respect had that same purpose. It was furtherance of a logical purpose and goal for our state that was to see that felons, those guilty of felonious conduct, could not get windfall benefits by virtue of the fact that while they were being taken care of, their total care and maintenance being provided by the state, that, in fact, while that occurred, that they should not receive any windfall benefits and that those benefits should be applied in the nature and form of a reimbursement if, in fact, what Arkansas was doing was what the Congress intended to have done with those retirement benefits. I submit to you that's what happened in this case with Petitioner Bennett. Petitioner Bennett, as you have been told, committed second degree murder and was sentenced to twenty-one years in our institution. In 1982, he turned sixty-two. He voluntarily and without any compulsion from our state applied for retirement benefits. We adopted a statute in 1981 recognizing what we thought was a bad public policy of committing such windfalls. In 1983, Arkansas acting as, I submit to you, the state has the power to act, decided to try to recoup from Petitioner Bennett $4,000 that he had in terms of assets in contrast to some $27,000 that we had spent for his cost of incarceration. Our statute specifically says this: reimbursement costs for food, clothing, shelter, medical and normal living expenses to the per capita amount that is to have been expended on that person incarcerated in just a correctional facility. It does not permit us to collect above that amount. In the instance of Petitioner Bennett, had he left our institution with $35,000 and we had been able to collect $27,000, he would have had an $8,000 check presented to him at the time of his departure. It goes to exactly the amount that we, in fact, expend as a per capita cost, which I submit to this Court is consistent with what the Congress came back around to do in 1983. When the Congress said in its amendments to the Social Security Act as to retirement benefits, that, in fact, that is a windfall, and that windfall should not occur. Since that time, as you know, the Congress has made sure that those benefits do not flow. In the instance of Petitioner Bennett, there was a mistake made by the Social Security Administration and by the State of Arkansas. We stand ready here to tell this Court we will rectify that mistake if there has been any over-payment collected by us to which we owe the Social Security Administration. In fact, until these briefs were filed with the Court, we simply were not aware of that. I should tell you the state was not, but we stand ready to say that if there's been an over-payment and we've gotten a windfall benefit, it's our responsibility then to make the Social Security Administration whole.
Sandra Day O'Connor: And since the 1983 amendments, you concede that the state can't get any recoupment or take any portion of the benefits?
J. Steven Clark: For retirement benefits, yes, Your Honor. I concede we cannot recoup from social security retirement benefits. In fact, there is a department memo that says any social security retirement checks that are received by the department are to be returned to the Social Security Administration. We only have forty-five inmates in our system, Your Honor, who are over the age of sixty-two at this point. Our median age is about twenty-eight years in our correctional system.
Antonin Scalia: I'm glad to hear what you've just said, General Clark, because I couldn't see why this amount should be in dispute at all. It seems to me pretty cut and dried.
J. Steven Clark: Your Honor, I think it is very cut and dry.
Antonin Scalia: Now, as to the rest of it, suppose I provide... suppose my elderly parents live with me and I provide all their food and lodging, would I be able to obtain their... a right to their social security payments?
J. Steven Clark: No, Your Honor, I think not.
Antonin Scalia: And why is that?
J. Steven Clark: I think the difference in the hypothetical you have offered and what we have in this case is that you've done that by a matter of choice. On the Arkansas statutory scheme, we have an obligation to provide that food, care, shelter and normal living expenses and medical expenses to an inmate in our system. But even if we chose as state policy to repeal that mandatory statutory scheme, we have a constitutional responsibility. The District Courts of these United States have repeatedly told us in a lot of litigation, some of which has come to this Court, called Huddell v. Finney, what that responsibility is constitutionally under the Eighth Amendment, the Fourteenth Amendment, and how it's applied in terms of that total care and maintenance. So, I think you can distinguish and there's a distinction in the hypothetical in the sense that in yours, Your Honor, you have voluntarily accepted that responsibility. In ours, it is an obligation that's constitutionally mandated which we must live up to.
Antonin Scalia: Suppose I have obligations under state law to support my spouse and my wife becomes old and unable to take care of herself and I fulfill that obligation, provide her room, lodging, food and everything, am I then entitled to get the social security payment because I have an obligation to support her?
J. Steven Clark: No, Your Honor, I think not. I think again the distinction in this case is that in the instance of Petitioner Bennett, when he voluntarily committed a criminal act and became a part of our system, We had a constitutional responsibility. We stood in his place in the instance that what we did was fulfill the intent of Congress in a very narrow window of time, from June of '81 to May of '83. In fact, there were only two cases of social security retirement benefits which the state attempted to attach in that period of time, and only in the instance of a person incarcerated in a penal facility in my state. The statute does not go beyond that.
William H. Rehnquist: Really, all you have shown so far, it seems to me, General Clark, is that perhaps if Congress had thought about this, it would have said that Arkansas' situation would be an exception to the anti-assignment statute, but you've got the flat language of the anti-assignment statute.
J. Steven Clark: I think, Your Honor, when you look at the plain language, you have to look at the test that I think is specifically identified in the Solicitor General's brief, which says that you look at... that our case is not barred. Our statute is not deemed to be unconstitutional because you look at the language and the purpose to formulate the intent. It's language plus that gets to what the intent was. Congress--
William H. Rehnquist: But, really, the spoken word, the language, if it's clear that that doesn't leave a whole lot of room for something else.
J. Steven Clark: --Well, Your Honor, this Court in Rose v. Rose could have taken that very same approach but did not. This Court could have said the plain language says no letting, no attachment, you can't do that. This Court didn't say that. This Court said, well, wait a minute, there's a legitimate purpose being advanced. That is, the state has the power and the duty to advance laws concerning domestic relations. I submit to you that that's the same in the area of corrections and criminal law. That the State of Arkansas in 1981 had legitimate power and authority to advance a purpose, to say that it was wrong for a felon to be the windfall beneficiary of his criminal acts, and in that instance, we adopted a statute that in its application applied to the estate of those persons incarcerated for their tangible and intangible benefits or assets to include social security. After those '83 amendments, we specifically said you cannot or you no longer can stand in the place of that recipient because what we had done prior to that was simply say we were doing what the congressional intent was from the beginning. We were giving the total care and maintenance for this individual. In fact, frankly, we did more than that, but that's not the test. The test is were we doing what the Congress wanted done, and I submit to you that we did, and we constitutionally could do that in terms of defining our own roles and purpose for criminal law and corrections. This case is one in which I submit to you that it's nothing more than a traditional role of the state acting in an area where the state has the power to act. Because our state formed this policy with this purpose, if you're going to commit a felonious act and you're going to, because of that, become a burden to the state and its taxpayers, they should not have to suffer that burden if, in fact, they fulfill what was in this small window of time the intent of Congress in providing for these total care and maintenance of these inmates. This policy adopted by Arkansas was consistent with the later amendments. You might say to some degree, we're just twenty-four months ahead of our time, that Congress came back and said you're right, this is a windfall and it's wrong. So, in this small window, the--
William H. Rehnquist: Congress also said you're wrong in thinking you get it, we get it.
J. Steven Clark: --Yes, that's correct, Your Honor. That is correct, and the Congress said that's our and they did say the state should not receive it, that that should stay in the social security trust fund. I admit that readily. But what I would also say to you is that the Congress didn't prohibit that prior to the '83 amendments. When they came back in '83, they got very specific. No longer will the retirement benefits flow, no longer. Disability. They will only flow if, in fact, the person who has received a disability benefit has these things which will occur: (1) the program was specifically approved by the Court, (2) that the person would get training that when they were released would give them gainful employment. It was not the sixty-two-year old person we're talking about. Thirty-five year old person they were talking about. And (3) the Congress said that in the instance you have to have a reasonable opportunity to be released shortly so, in fact, this training will benefit you. Congress was very explicit, but prior to those '83 amendments, the congressional intent, I think, was not frustrated at all by the Arkansas statute at all. In fact, I would say to this Court that this case is distinguished from Philpott and in the instance that Philpott, there was a voluntary duty and one that was conditioned. Our response is not conditioned. In the Philpott case, you found with that statute that the person who received the benefits at the time the benefits were granted were told upon this condition, you shall receive. That's not what our statute says. Statutory in terms of corrections or that's not what the courts of these United States have taught us about corrections in terms of care and maintenance of inmates. It's not upon a condition that you happen to be under thirty-five, you'll get this sort of treatment, or over sixty-two, that sort of treatment. It is, in fact, you will get. It is an obligation constitutionally and statutorily founded. And, so, I think this case is distinguished, can be distinguished from Philpott. I also would simply say to the Court that in looking at this case, that the Petitioner would have you believe that it should be disposed of very easily by just looking at that plain language and that really isn't a case at bar here today, and, yet, I submit that's not correct. That's not the test this Court articulated in Rose v. Rose. That's really not the test that the SG brief even says it is. It says, and I quote, "it's equally clear the validity of a challenged state law turns on (1) its consistency with congressional language but (2) its purpose. " The Arkansas state statute from 1981 to 1983 did not frustrate congressional purpose, and as in the case of Rose v. Rose, if you just stop and say, levy attached on so forth, we can't go any further, we would be precluded by the Supremacy Clause. But this Court didn't do that in Rose v. Rose. This Court said, wait a minute. There is a legitimate state purpose advance, and I say again, I submit that that's what we were doing with that statute. Our statute is broader than just social security retirement benefits. It has been applied in some thirty-five instances and in all those, only two in which social security retirement benefits were included. Many of the people, not many, thirty-five out of 3100, let's get the numbers very specific, thirty-five out of 3100 inmates have some value which we felt we could be reimbursed from. Procedure is very simple in Arkansas. When you are sentenced to the Arkansas Department of Corrections, you spend fourteen days in processing. We hand you a sheet of paper. We ask you to fill out the information sheet. It says, do you have any assets. If you say none, that's the end of it. We don't have the staff or the manpower to go looking any further. If, in the instance of while you are incarcerated, we seek reimbursement for $4,000 and then you are released as Petitioner Bennett, we don't come back with a deficiency claim. We're not a judgment creditor. We don't do this by choice, we do it by obligation. In the instance of Mr. Bennett, if he has a great aunt who dies and leaves him $5 million, we don't come back again. We simply say during the period of the time that you were incarcerated in our institution, you should not be a burden to the taxpayer in the instance that you have resources which we have a right to be reimbursed to up to the per capita cost of what we expend keeping you there because of your conduct which mandated you be there. I finally would simply say this to the Court, that the Arkansas reimbursement statute doesn't frustrate any purpose or intent of Congress, and that, in fact, we really fulfill that purpose and we have not created any sort of hardship, we have not created direct challenge to federal authority. Our statute does not pose a serious threat to federalism. That's not our statute at all, and because of that, I would ask that the decision of the court below be affirmed.
William H. Rehnquist: Thank you, General Clark. Mr. Carpenter, you have ten minutes remaining.
Thomas M. Carpenter: Thank you, Mr. Chief Justice. I don't know how General Clark can say he imposes no hardship. George Bennett is a sixty-nine year old man that can't get a job and had to leave the Department of Corrections without the $1800 which would have been a great benefit to him in providing for his care and maintenance when he left, and had he not had family members to go and live with at that particular time, he would have been destitute. So, I think it does pose a hardship. The fact that the State of Arkansas doesn't at this time seem to attach social security and has some memorandum out is no future guarantee that it's not going to make the effort again, and it's important for this Court to rule that that effort cannot be made. The Respondent is suggesting essentially that there should be a new type of exemption under 42 USC 407 or Section 207 of the Code and this is for those that are constitutionally mandated to provide for care, yet the Congress has never said that those that are constitutionally mandated to provide care to individuals are exempt from our attachment statutes, and Congress certainly has the ability to do that. When Congress posed the question, for example, in other types of retirement benefits as to whether people that committed certain types of crimes, mostly treason-type crimes, are entitled to these benefits anyway, Congress very quickly said no. When Congress was given opportunities to deal with different situations, they set up guidelines. When Congress needed to figure out a way to set up alternate payees, it did so and then it directed the Secretary through the regulations to do so and the Secretary did that. Everything we've heard from the state is essentially a policy argument. The state is trying to say our policy meets your policy and, therefore, it's a good policy. But the relative importance of a state's own suggestion or own law is not material and this Court has so held when it conflicts with a federal law. The Court said that first in 1962 in Free v. Bland and it has reiterated that several times, most recently in Hisquierdo. We would note and I would like to paraphrase it, if I may, a very apt statement from the Louisiana Public Service Commission v. Federal Communications Commission, and this is a paraphrase. A state may not confer power upon itself. To permit a state to expand its power in the face of congressional limitation would be to grant to the states the power to override the Congress. This, the Court should be unwilling to do. Rose v. Rose dealt with family law situations and followed a long line of cases that had looked closely to the family law situation. The Arkansas Department of Corrections can in no way be equated with George Bennett's family, particularly when it left him at the door with a departure allowance and said go home, we're going to hold your money. The Arkansas legislature also passed an act and entitled it to take monies from the families of policemen killed in the line of duty because it met with a good state purpose and worker's comp, and this Court summarily reversed in Rose v. Arkansas State Police. We ask the Court to follow that rule and reverse and let it be known that the exemption statute means these funds cannot be attached and states cannot declare that there is a purpose that meets the congressional purpose. Only the Congress can decide that. Thank you.
William H. Rehnquist: Thank you, Mr. Carpenter. The case is submitted.